Title: To Alexander Hamilton from Aaron Ogden, 25 September 1799
From: Ogden, Aaron
To: Hamilton, Alexander


          
            Sir
            Elizabeth Town Sepr. 25th. 1799
          
          It was not untill, after I had written and sent my letter of yesterday, that I received yours of the 23d. instant, which during my absence had been brought from the post Office, and by some accident, mislaid untill this day, when I opened it.
          I propose to set out tomorrow, in order to effect, if possible, the relinquishment of the right of pre-emption, which, I consider, as somewhat doubtful, as the owners appear unwilling, that this patrimonial estate should pass into the hands of Individuals, (who, besides, might be troublesome neighbours,) altho they do not object so much, to its being held by the public.
          I have the honor to be with the utmost respect your mo. Ob sert
          
            Aaron Ogden
          
          Major Genl. Alexr. Hamilton.
        